DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7 and 17-18 objected to because of the following informalities:  Claims 2-7 and 17-18 depend from claim 0.  As there is no claim zero the dependency of these claims is improper and must be corrected.  For the purpose of prosecuting the claims the examiner is going to interpret the claims as depending directly from the closest dependent claim.  As such, claims 2-7 will be interpreted as being dependent on independent claim 1 and claims 17-18 will be interpreted as being dependent on independent claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims 1-18 herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  

Accessing a second party or a third party for the purpose of conducting commerce and selecting, by a first party, desired goods or services that are: (Claims and 15) owned, operated, or managed by the second party for purposes of conducting the commerce online; or owned, operated, or managed by a third party for purposes of supporting the commerce online the second party; (Claim 8) at a physical location);
sending, by the first party, first data to the second party or third party; whereby the first party identifies itself as a participant in a rewards program offered by the second party and gains access to the ability to purchase goods or services from the second party;
exchanging, between the first party and second party, digital information necessary to complete the transaction, including payment method and financial identity details, shipping information, and any other information deemed necessary by either party;
 sending, by the first party to the second party or third party, second data providing proof of prior purchase of eligible goods or services, said proof being in accordance with second party's requirements;
Sending, by the second party to the first party, third data that includes one or more digital tokens representing a reward for completing/purchasing the goods or 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of an electronic device/computer system connected to the internet, which may be one at least one of a handheld "smart" telephonic device, a portable or handheld "tablet" computing device, a portable "laptop" device, or a “desktop computing” device; and a first server/second electronic device. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an electronic device/computer system connected to the internet, which may be one at least one of a handheld "smart" telephonic device, a portable or handheld "tablet" computing device, a portable "laptop" device, or a “desktop computing” device; and a first server/second electronic device to perform the claimed functions amounts 
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173  Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from figure 1 and paragraphs 24 through 26 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, all of the steps of the claims are directed to accessing; sending, and exchanging which merely involve receiving, storing and/or transmitting data. As such, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: accessing a second party or a third party for the purpose of conducting commerce and selecting, by a first party, desired goods or services that are: (Claims and 15) owned, operated, or managed by the second party for purposes of conducting the commerce online; or owned, operated, or managed by a third party for purposes of supporting the commerce online the second party; (Claim 8) at a physical location); sending, by the first party, first data to the second party or third party; whereby the first party identifies itself as a participant in a rewards program offered by the second party and gains access to the ability to purchase goods or services from the second party; exchanging, between the first party and second party, digital information necessary to complete the transaction, including payment method and financial identity details, shipping information, and any other information deemed necessary by either party; sending, by the first party to the second party or third party, second data providing proof of prior purchase of eligible goods or services, said proof being in accordance with second party's requirements; and sending, by the second party to the first party, third data that includes one or more digital tokens representing a reward for completing/purchasing the goods or services transaction; said tokens then being stored; said tokens thusly delivers delivered by the second party.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No)
The dependent claims 2-7; 9-14 and 16-18 appear to merely further limit the identified abstract idea or describe additional general purpose computing devices by:  further limiting the first data (claims 2, 10, and 16); further limiting the type of goods desired to be purchased (claims 3 and 11); limiting the payment medium for the goods (claim 4); further limiting the reward (claims 5, 6, 12 and 13); requiring the storing of digital records using a general purpose storage medium (claims 7, 14, and 18); and further limiting the second electronic device to a group of more specific general purpose computers (claim 9), and therefore only limit the application of the idea, and do not add significantly more than the abstract idea and general purpose computing elements being used to apply the abstract idea.
Thus, based on the detailed analysis above, claims 1-18 are not patent eligible.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Domokos et al. (PGPUB: 2019/0228461) in view of Sheng et al. (PGPUB: 2019/0340586).


First party accessing a second party or a third party for the purpose of conducting commerce  and selects desired goods or services (For claims 1 and 15, the selection occurs on a computer system connected to the internet, and owned, operated, or managed by the second party for purposes including the conducting online commerce; or a computer system connected to the internet, and owned, operated, or managed by a third party for purposes including the support of online commerce involving the second party; for claim 8, the selection occurs at a physical location) (Fig. 4; Paragraph 198: The consumer accesses a set of food items from the ordering environment of that merchant, whether the full menu of the merchant, a portion of the menu, or a set of specific food items; Paragraph 199: The consumer then selects one or more items and places an order; Paragraph 52: A commerce transaction that involves a consumer and a merchant may generate commerce transaction that can be characterized as both merchant data and consumer data. Such merchant data and consumer data originating from commerce transactions may include information relating to the sale, purchase or leasing of products or services, including in various embodiments 
First party employs a first electronic device, which may be one of a handheld "smart" telephonic device; a portable or handheld "tablet" computing device; a portable "laptop" device; (For claims 1 and 15, the first electronic device also has the option of being a "desktop computing" device) to send first data to a first server/second electronic device under the control of a second party; whereby the first party identifies itself as a participant in a rewards program offered by the second party and gains access to the ability to purchase goods or services from the second party (Paragraphs 40: consumer electronic device includes at least a mobile phone, mobile tablet, personal computer, laptop; 161: consumer sends consumer information/data to a merchant; 84: a consumer identity identifier (e.g. username or password); a loyalty account identifier; a balance of loyalty credits available to that consumer denominated in a cryptocurrency and/or in a cryptographic token, a loyalty balance that would be credited to the consumer for completing that transaction where such balance is denominated in a cryptocurrency and/or in a cryptographic token, a digital wallet identifier) 
First party and second party exchange digital information necessary to complete the transaction, including payment method and financial identity details, shipping information, and any other information deemed necessary by either party (claims 1 and 8 only); (Paragraph 51: commerce data refers to data that is used to initiate, conduct, process, facilitate, analyze and/or otherwise manage commerce transactions, data that is produced in the course of commerce transactions, 
 First party sends second data to the first server providing proof of prior purchase of eligible goods or services, said proof being in accordance with second party's requirements (claim 15 only) (Paragraphs 59: The following information is provided: the identity or SKU number of a product or service purchased or leased, a transaction ID number, Cardholder Data or other payment information (e.g., a credit card number, a payment approval token; 103: the data processing system represents any of the data processing systems used to implement or facilitate the operation of the technology platforms for payment processing, management, approval, verification and settlement of payment processors)
Second party sends second data to the first electronic device whereby the second party delivers one or more digital tokens representing a reward for completing/purchasing the goods or services the transaction; said tokens then being stored within the first electronic device. 
92: Consumer activities may be rewarded with varying amounts of cryptocurrency and/or cryptographic tokens, depending on the type of action performed by the consumer and depending on the context of the action. In various embodiments, such consumer activities may include purchasing a product or service (or a combination of products and/or services), entering a particular business establishment, making a purchase from a particular business establishment, using a particular electronic wallet to make a payment or transfer funds (e.g., an electronic wallet issued by Apple or Google, an electronic wallet holding a cryptocurrency and/or cryptographic token, etc.), using a particular payment method, payment instrument, or electronic wallet to receive a payment or funds transferred by another party, redeeming a loyalty credit as part of a transaction (e.g., redeeming loyalty points, redeeming a cryptocurrency representing loyalty credit, redeeming a cryptographic token representing loyalty credit, etc.); 93: The amount of cryptocurrency and/or cryptographic tokens paid to a consumer to incentivize or reward the consumer for performing a specific activity may vary depending on the context of the activity; A consumer's account may be credited in full or in part with corresponding cryptocurrency units and/or cryptographic tokens when the consumer initiates the activity, while the consumer performs the activity, after the 54: a cryptocurrency wallet of a consumer (e.g., a software program that stores private and public keys and interacts with one or more blockchains to enable users to send and receive digital currency and monitor their balances). 
While Domokos discloses that the digital/cryptocurrency wallet is a software program, he is silent with regard to the location at which this digital/cryptocurrency wallet software program is stored.  Sheng discloses that it is well known for a digital wallet that stores cryptocurrency to be stored locally (e.g. on a client device) or in a centralized location (e.g., on a remote server, cloud infrastructure, wallet provider, etc.).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the invention of Domokos with the location of the digital wallet being stored on the client device as there are a limited number of predictable places in which to place the digital wallet (e.g. either locally on the client device, or remotely on a remote server, cloud infrastructure, wallet provider, etc.). One or ordinary skill in the art would have recognized that benefit of allowing the user to have direct control over the digital wallet and it’s contents such as providing direct available access to the funds. Thus, one of ordinary skill in the art could have pursued this known solution with a reasonable expectation of success.  

54: Personal data or PII of a consumer may include name, physical address, email address, identification number (e.g., Driver License, passport number, or other uniquely identifiable document or ID number), IP address if associated with the consumer, vehicle registration plate number, face, fingerprints, handwriting, Cardholder Data, cryptocurrency data, cryptographic token data; 84: Commerce data used, processed, updated, managed and/or stored by or through an omnichannel commerce platform include cryptocurrency data and/or cryptographic token data which includes a consumer identity identifier and a loyalty account identifier)

Claims 3 and 11: Domokos and Sheng disclose the method according to Claim 1 and the method according to claim 8 wherein the desired goods for purchase consist of at least one of the following: any goods or services routinely offered by the second party for purchase; one or more digital tokens representing a fixed value denominated in a commonly acceptable currency or legal tender, but which may be restricted for use only in purchasing future goods or services from the second party or designated associates of the second party; one or more digital tokens The at least one desired good for purchase of Claim 11 including the additional options of a physical card representing digital tokens which in turn represent a fixed value denominated in a commonly acceptable currency or legal tender, but which may be restricted for use only in purchasing future goods or services from the second party or designated associates of the second party, and which contains a unique identifier such as, but not limited to, a serial number, a one-dimensional or matric bar-code representation of a unique alphanumeric sequence, a fractal or other mathematically derived image, a magnetically recorded unique identifier, or a digital chip component capable of delivering the unique identifier to a properly equipped receiving device, which when combined with evidence of payment and validated identification credentials authorizes the transfer of said digital tokens from the second party to the first party; a physical card representing digital tokens which in turn represent the ability to obtain future goods or services on one or more occasions at a cost discounted relative to the prevailing market rate, and which contains a unique identifier such as, but not limited to, a serial number, a one-dimensional or matric bar-code representation of a unique alphanumeric sequence, a fractal or other mathematically derived image, a magnetically recorded unique identifier, or a digital chip component capable of delivering the unique identifier to a properly equipped receiving device, which when combined with evidence of payment and validated identification credentials authorizes the transfer of said digital tokens from the second party to the first party; or a physical card representing digital tokens which in turn represent the ability to obtain future goods or services on one or more occasions without compensation other than the surrender of the token or tokens, and which contains a unique identifier such as, but not limited to, a serial number, a one-dimensional or matric bar-code representation of a unique alphanumeric sequence, a fractal or other mathematically derived image, a magnetically recorded unique identifier, or a digital chip component capable of delivering the unique identifier to a properly equipped receiving device, which when combined with evidence of payment and validated identification credentials authorizes the transfer of said digital tokens from the second party to the first party.) (Domokos - Paragraph 52: Goods and services routinely offered by the second party for purchase includes at least sale of an electronic device or peripheral in a store or via a mobile app or online, purchasing fuel (e.g., gasoline, Diesel, or another type of fuel suitable for a vehicle) and/or other items from a gas station and/or associated retail store), sale of groceries in a grocery store, a hotel or other lodging transaction (e.g., renting a room, checking into a room, checking out of a room, ordering room service, or making a reservation for a facility within a hotel), a reservation for a restaurant, the payment for a meal in a restaurant, the rental of a car, the purchase of a ticket for travel (e.g., a ticket for a plane, bus, subway, train or other form of transportation), a ticket for an event (e.g., a ticket for a sports, concert or conference event), a reservation and payment for, and the delivery of a service provided by a Governmental agency such as a Department of Motor Vehicles, a bank transaction 

Claim 4: Domokos and Sheng disclose the method according to Claim 1 wherein the medium of payment for goods and services includes at least one of: a mutually agreeable common currency, deliverable via commonly used digital transaction methods such as a credit card held by the first party, a debit card held by the first party, or bank account information sufficient to authorize direct transfer of common currency; a mutually agreeable digital currency (cryptocurrency), deliverable via commonly used digital transaction methods appropriate to the digital currency; or one or more digital tokens originally delivered to the first party during prior transactions between first party and second party under the terms of a reward program, and now delivered back to the second party by the first party. (Domokos -Paragraph 89: Transactions involving the purchase and selling of goods, services and/or data may involve payments, credits and/or debits using one or more cryptocurrencies, one or more types of cryptographic tokens, and/or one or more types of classic currencies; 55: Cardholder Data may include with respect to a payment card or other method of payment (e.g., credit card, ATM card, debit card, etc.) a Primary Account Number (i.e., a payment card number that identifies the card issuer and the particular cardholder account), a Card Verification Code (Card Security Code), a cardholder name, an expiration date 

Claims 5 and 12: Domokos and Sheng disclose the method according to Claim 1 and the method according to claim 8 wherein the rewards program offers rewards for at least one of the following behaviors on the part of the first party: the purchase of specific goods or services; the purchase of goods or services whose value reaches a threshold designated by terms of the rewards program; the use of an identity presentation protocol recognized by the second party as being sufficiently secure as to reduce opportunity for fraud; or the use of a payment delivery or processing protocol recognized by the second party as being sufficiently secure as to reduce opportunity for fraud. (Domokos - Paragraph 92: Consumer activities may be rewarded with varying amounts of cryptocurrency and/or cryptographic tokens, depending on the type of action performed by the consumer and depending on the context of the action. In various embodiments, such consumer activities may include purchasing a product or service (or a combination of products and/or services), entering a particular business establishment, making a purchase from a particular business establishment, using a particular electronic wallet to make a payment or transfer funds (e.g., an electronic wallet issued by Apple or Google, an electronic wallet holding a cryptocurrency and/or cryptographic token, etc.), using a particular payment method, payment instrument, or electronic wallet to receive a payment or funds transferred by another party, redeeming a loyalty credit as part of a transaction 

Claims 6, 13, and 17: Domokos and Sheng disclose the method according to Claim 1, the method according to claim 8, and the method according to claim 15, wherein the reward delivered via digital tokens in second data consists of at least one of: one or more digital tokens representing a fixed value denominated in a commonly acceptable currency or legal tender; one or more digital tokens representing a commitment for the second party to provide an additional specified good or service in the future in return for compensation at a rate discounted relative to the prevailing market rate; or d. One or more digital tokens representing a commitment for the second party to provide an additional specified good or service in the future without compensation other than the surrender of the token or tokens. (The at least one reward delivered via digital tokens in second data of Claims 6 and 13 include the additional option of one or more digital tokens representing a variable value denominated in a commonly acceptable currency or legal tender) , (Domokos -Paragraph 92: a consumer is incentivized by the omnichannel commerce platform to perform one or more activities by paying such consumer using a cryptocurrency and/or a cryptographic token; 78: a token may represent the value of an underlying asset (sometimes denoted a “token asset”). An example of a token asset is loyalty points or loyalty units issued by a commercial establishment or in connection with a commercial transaction (e.g., a purchase from a food establishment or from a retail store). Another example of a token asset is a currency unit that can be used inside a 165: a set of digital offers and/or a set of digital coupons (e.g., increasing a discount for a limited time, increasing a discount if a consumer places an order within a certain period of time, offering a free or discounted delivery option for a product sold by the merchant, etc.)

Claims 7, 14, and 18: Domokos and Sheng disclose the method according to Claim 1, the method according to claim 8, and the method according to claim 15 wherein a digital record of the transaction is recorded on a digital ledger consisting of at least one of: a distributed public ledger employing blockchain or similar technology to ensure immutability; or a data store maintained by one or more entities (private or consortium) that ensures immutability by employing at least one of: blockchain technology; or limitations to network availability (i.e. air-gap) (Domokos - Paragraph 67: In various implementations, a blockchain may act as an open, distributed ledger that can record transactions between parties in a verifiable and resilient manner)

Claim 9: Domokos and Sheng disclose the method according to Claim 8 wherein the second electronic device consists of at least one of: a point-of-sale terminal capable of communicating with the first electronic device; an electronic device connected to second party's commerce systems capable of communicating with the first electronic device; or an electronic device connected to second party's commerce systems 112: The data processing system is located in a particular facility (e.g., in a commercial establishment), and the network represents a combination of an internal network deployed within that facility and an external communication channel or network that provides a connection to the Internet and could act as a gateway for one or more other data processing systems (e.g., other computing devices, peripheral devices used in point of sale or other commerce transactions, etc.))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swamidurai (PGPUB: 2019/0325473): Discloses a reward program in which users can earn cryptocurrency as rewards, exchange cryptocurrency, use and/or redeem cryptocurrency for purchases, and/or purchase cryptocurrency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621